DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show features described in paragraph 0037 of the specification. In paragraph 0037 of the specification it is described, with respect to Fig. 4D, that “After flowing through coil 3, current flow up through path 457. The current then flows into coil 4 via path 458.”. However, it should be noted that as shown in Fig. 4D the path 457 is not physically or electrically connected to the path 458 so that current flowing through path 457 then flows into coil 4 via path 458. Therefore, the current cannot flow into coil 4 via path 458 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The disclosure is objected to because of the following: in paragraph 0037, a description of Fig. 4D is given as “Meanwhile, current is also flowing through coils 3 and 4, which are in parallel to coils 1 and 2. Current flows down path 456 into coil 3. After flowing through coil 3, current flow up through path 457. The current then flows into coil 4 via path 458. Finally, current flows out of coil 4 via path 459 or RFout.”.  However, as shown in Fig. 4D, the path 457 is not physically or electrically connected to the path 458 so that current flowing through path 457 then flows into coil 4 via path 458, as described in paragraph 0037 of the specification. Appropriate correction is required.
Election/Restrictions
Applicant's election with traverse of Species A11 in the reply filed on 01/14/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search and/or examination burden.  This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Applicants identifies claims 1-3, 8-15 and 20 as reading on the elected species (see the response filed on 01/14/2022 and the attached Interview Summary). However, it should be noted that claim 8 depends on non-elected claim 7, and therefore, claim 8 is hereby respectfully withdrawn. Additionally, claim 10 requires that each RF coil has a RF generator and impedance matching network which is not encompassed by the embodiment of the elected species A11 (Fig. 4E). It should be noted that in the embodiment of the elected species A11 (Fig. 4E) the coils are connected in series, wherein RF power is supplied only to the first coil from a RF generator. Therefore, for this reason, claim 10 is hereby respectfully withdrawn. Furthermore, claim 20 requires that each RF coil have an RF input line and an RF output line, wherein for each input line, there are multiple output lines each having the same length. This embodiment is also not encompassed by the elected species A11 (Fig. 4E) which requires all coils to be connected in series, and therefore, for each input line there will be only one output line. For this reason, claim 20 is hereby respectfully withdrawn. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazawa, US 2011/0233170.
Yamazawa shows the invention as claimed including a process chamber, comprising: a chamber body 10 comprising one or more chamber walls and defining a processing region; and two or more inductively driven radio frequency (RF) coils 56/58 comprising a concentric axial alignment, the RF coils arranged near the chamber walls to strike and sustain a plasma inside the chamber body, wherein at least two of the two or more RF coils are in a recursive configuration (see, for example, figs. 1-6H, 8A, 9A, 
With respect to claims 2-3, 9 and 11, it should be noted that the RF coils comprise four coils, and wherein each of the four RF coils are or are capable of being in a series connection, wherein an RF generator drives multiple RF coils; and wherein an electromagnetic field generated by the RF coils exhibits a concentric pattern with respect to a center axis of the coils (see all the above mentioned figures, especially figs. 6D and 9A).

Claim(s) 1-3, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki, JP 2001-052895.
Yamazaki shows the invention as claimed including a process chamber, comprising: a chamber body 7 comprising one or more chamber walls and defining a processing region; and two or more inductively driven radio frequency (RF) coils 3a comprising a concentric axial alignment, the RF coils arranged near the chamber walls to strike and sustain a plasma inside the chamber body, wherein at least two of the two or more RF coils are in a recursive configuration (see the entire document, especially, figs. 1-2, and their descriptions).
With respect to claims 2-3, 9 and 11, it should be noted that the RF coils could comprise four coils (see, for example, paragraph 0025); wherein each of the RF coils are in a series connection; wherein an RF generator 1 drives multiple RF coils; and wherein an electromagnetic field generated by the RF coils would exhibit a concentric pattern with respect to a center axis of the coils (see figs. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa, US 2011/0233170 in view of Kwon, US 2005/0047057 or Fujii, US 2007/0297118 or Cox et al., US 2015/0022936.
Yamazawa is applied as above and it further discloses that the apparatus comprises a chuck 36, but it does not expressly disclose that the chuck comprises a positive electrode and a negative electrode as claimed. Kwon discloses an electrostatic chuck comprising a positive electrode 12 and a negative electrode 14, where a complete circuit is formed between the positive and negative electrodes to provide constant charging to the electrodes (see, for example, figs. 1-2 and their descriptions).  Also, Fujii discloses an electrostatic chuck comprising a positive electrode 4A/14A and a negative electrode 4B/14B, where a complete circuit is formed between the positive and negative electrodes to provide constant charging to the electrodes (see, for example, figs. 1-2, and their descriptions). Additionally, Cox et al. discloses an electrostatic chuck comprising a positive electrode 110 and a negative electrode 108, where a complete circuit is formed between the positive and negative electrodes to provide constant charging to the electrodes (see, for example, figs. 1-2 and 5-11, and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Yamazawa, as to comprise the claimed chuck because such means is well known and used in the art as a suitable means for chucking/holding a wafer.
Concerning claim 13, it should be noted that at least one of the electrodes of the chuck of the apparatus Yamazawa modified by Kwon or Fujii or Cox et al. would comprise multiple pieces of a pattern.
.

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, JP 2001-052895 in view of Kwon, US 2005/0047057 or Fujii, US 2007/0297118 or Cox et al., US 2015/0022936.
Yamazaki is applied as above but it does not expressly disclose the claimed chuck. Kwon discloses an electrostatic chuck comprising a positive electrode 12 and a negative electrode 14, where a complete circuit is formed between the positive and negative electrodes to provide constant charging to the electrodes (see, for example, figs. 1-2 and their descriptions).  Also, Fujii discloses an electrostatic chuck comprising a positive electrode 4A/14A and a negative electrode 4B/14B, where a complete circuit is formed between the positive and negative electrodes to provide constant charging to the electrodes (see, for example, figs. 1-2, and their descriptions). Additionally, Cox et al. discloses an electrostatic chuck comprising a positive electrode 110 and a negative electrode 108, where a complete circuit is formed between the positive and negative electrodes to provide constant charging to the electrodes (see, for example, figs. 1-2 and 5-11, and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Yamazaki, as to comprise the claimed chuck because such means is well known and used in the art as a suitable means for chucking/holding a wafer.

Regarding claims 14-15, as stated above, the apparatus of Yamazaki could comprise four RF coils; and wherein each of the RF coils are in a series connection (see, for example, fig. 2 and paragraph 0025 of Yamazaki).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dorf et al. (US 2013/0278141), Kim et al. (US 2008/0223521) and Holland et al. (US 6,409,933) are cited for their teachings of multiple RF coils comprising a concentric axial alignment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



March 9, 2022